t c memo united_states tax_court edward d hamilton and yolonda b hamilton petitioners v commissioner of internal revenue respondent docket no filed date edward d hamilton and yolonda b hamilton pro sese angelique m neal for respondent memorandum opinion laro judge this case is before the court for decision without trial see rule petitioners petitioned the court to redetermine an dollar_figure deficiency in their federal income rule references are to the tax_court rules_of_practice and procedure section references are to the applicable versions of the internal_revenue_code tax we decide whether petitioners’ lottery winnings are includable in their adjusted_gross_income for purposes of applying the dollar_figure offset of sec_469 we hold they are background the facts in this background section are obtained from the parties’ stipulation of facts and the exhibits submitted therewith petitioners resided in los angeles california when their petition was filed petitioners filed a joint form_1040 u s individual_income_tax_return they reported on that return the following items of income loss which they realized during wages dollar_figure interest big_number refund sec_872 rental real_estate big_number california state lottery winnings big_number big_number total income the rental real_estate is a passive_activity sec_469 in which petitioners actively participated discussion respondent determined that the phase-out rules of sec_469 preclude petitioners from currently deducting any of their rental real_estate loss under that section individual taxpayers such as petitioners who actively participate in a we decide this case on its merits and without regard to which party bears the burden_of_proof rental real_estate activity and who may otherwise deduct up to dollar_figure of a rental real_estate loss see sec_469 and must reduce that dollar_figure figure by percent of the amount by which their adjusted_gross_income exceeds dollar_figure see sec_469 we understand petitioners to be making three arguments in support of their claim that respondent’s determination is wrong first petitioners argue that their lottery winnings are not includable in their gross_income because they are neither professional nor part-time gamblers second petitioners argue that their lottery winnings are not includable in their adjusted_gross_income for purposes of sec_469 third petitioners argue that if their first two arguments are wrong the court should recognize that they are in a tight financial bind and apply equitable principles to allow them to deduct at least half of their rental real_estate loss we disagree with petitioners’ first argument that their gross_income does not include their lottery winnings the wide reach of sec_61 brings within a taxpayer’s gross_income all accessions to wealth 504_us_229 and an accession to wealth on account of gambling winnings is no exception see eg lyszkowski v commissioner tcmemo_1995_235 and cases cited therein affd without published opinion 79_f3d_1138 3d cir contrary to petitioners’ claim an accession to wealth on account of gambling winnings is includable in an individual taxpayer’s gross_income whether he or she is a professional gambler a part-time gambler or simply a onetime gambler id nor do we agree with petitioners’ second argument that their adjusted_gross_income under sec_469 does not include their lottery winnings for purposes of the income_tax provisions of the internal_revenue_code the term adjusted_gross_income is defined by sec_62 as gross_income less certain enumerated deductions none of which is relevant here while sec_469 also enumerates certain other adjustments which affect that term for purposes of sec_469 all of those enumerated adjustments are inapplicable as well we conclude that petitioners’ lottery winnings are includable in their adjusted_gross_income for purposes of sec_469 although petitioners as a third argument essentially invite this court to apply some principle of equity to arrive at a contrary result we decline to do so this court is not authorized to ignore such a clear expression of congress’ intent as applies here 165_f3d_572 7th cir all arguments for a contrary holding have been considered and those arguments not discussed herein have been found to be without merit accordingly decision will be entered for respondent
